Exhibit THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) dated as of January 15, 2009 is among M/I HOMES, INC., an Ohio corporation (“Borrower”), JPMORGAN CHASE BANK, N.A., as Agent (“Agent”), and the Lenders and other parties hereto. RECITALS WHEREAS, Borrower, the Lenders and Agent are parties to that certain Second Amended and Restated Credit Agreement dated as of October 6, 2006 (as amended by a First Amendment to Second Amended and Restated Credit Agreement dated as of August 28, 2007, a Second Amendment to Second Amended and Restated Credit Agreement dated as of March 27, 2008 and as further amended, renewed and restated from time to time, the “Credit Agreement”). WHEREAS, Borrower and the Lenders desire to amend the Credit Agreement to provide for a Secured Borrowing Base (as such term and other capitalized terms used, but not otherwise defined in this Amendment, are defined in the Credit Agreement) and the administration thereof by or on behalf of Agent and to make certain other changes in the Credit Agreement. NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby agree as follows: 1.Amendment of Section 1. (a)New Definitions.The following defined terms are hereby added to Section 1 of the Credit Agreement in correct alphabetical order to read as follows: “Acceptable Appraisal” shall mean an appraisal commissioned by and addressed to Agent (reasonably acceptable to Agent as to form, assumptions, substance and appraisal date) prepared by a qualified licensed professional appraiser reasonably acceptable to Agent and complying in all material respects with the requirements of the Federal Financial Institutions Reform, Recovery and Enforcement Act of “Aggregate Outstandings” shall mean, at any time, the sum of the aggregate principal amount of all Loans and the Facility L/C Obligations, in each case outstanding at such time. “Appraised Value” shall mean, with respect to any Real Property or any portion thereof, the appraised value of such Real Property or portion thereof set forth in the most-recent Acceptable Appraisal obtained by Agent pursuant to the Loan Documents.The Appraised Value of Real Property shall be adjusted to take into account any portion that has been sold or otherwise transferred.The Appraised Value of a portion of Real Property shall be calculated based on the Acceptable Appraisal for such Real Property and allocated to such portion of such Real Property by Borrower based on the methodology described in Exhibit I.The Appraised Value of all or any portion of a Real Property shall be adjusted to take into account the value of ongoing or completed construction of Housing Units and improvements to Lots under Development based on the methodology described in Exhibit I. “Blocked Account Control Agreement” shall mean a blocked account control agreement by and among Borrower, PNC Bank, National Association, as depositary bank and/or securities intermediary, and PNC Bank, National Association, as Collateral Agent (as defined in subsection 10.12), executed and delivered in accordance with Section 10(c) of the Third Amendment and any successor agreement, all of which shall be in form and substance reasonably satisfactory to Agent and Borrower. “Collateral Agreement” shall mean the Collateral Agreement executed by Borrower and each other Loan Party (other than M/I Financial Corp. and M/I Title Agency Ltd.) in accordance with Section 10(c) of the Third Amendment, which shall be in form and substance reasonably satisfactory to Agent and Borrower. “Consolidated Tangible Net Worth Tier” shall mean, at any time, the applicable tier determined by reference to the Consolidated Tangible Net Worth of Borrower set forth in the grid below: Consolidated Tangible Net Worth Minimum Consolidated Tangible Net Worth Tier ≥$250,000,000 Tier 1 <$250,000,000 but ≥ $200,000,000 Tier 2 <$200,000,000 but ≥ $150,000,000 Tier 3 <$150,000,000 Tier 4 “Defaulting Lender” shall mean any Lender, as determined by Agent, that has (a) failed to fund any portion of its Loans or participations in Letters of Credit or Swingline Loans within three Business Days of the date required to be funded by it hereunder, (b) otherwise failed to pay over to Agent or any other Lender any other amount required to be paid by it hereunder within three Business Days of the date when due, unless the subject of a good faith dispute, or (c) (i) become or is insolvent or has a parent company that has become or is insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee or custodian appointed for it, or has taken any action in furtherance of, or indicating its consent to, approval of or acquiescence in any such proceeding or appointment or has a parent company that has become the subject of a bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee or custodian appointed for it, or has taken any action in furtherance of, or indicating its consent to, approval of or acquiescence in any such proceeding or appointment. “Initial Period” shall mean the period from and including the Third Amendment Effective Date until July 20, 2009, as such date may be extended by Agent, in its reasonable discretion, upon terms and conditions reasonably satisfactory to Agent for up to three consecutive one-month periods. “Limited Permitted Liens” shall mean, as of any date, (a) Liens permitted under subsections 7.2(a), 7.2(c), 7.2(d), 7.2(g) or 7.2(h) of this Agreement and (b) Liens that are allowed exceptions to coverage in the applicable Title Insurance
